On Petition foe a Reheaeing.
Elliott, J.
The counsel for appellant petitions for a rehearing, but does not ask us to review any of the questions discussed and decided by us. We are now asked to discuss-the questions presented by the evidence touching the alleged insanity of the appellant. The request is thus' expressed: “ The appellant respectfully petitions the court for a rehearing of this cause for the reason that the court, in the opinion and decision rendered, failed to pass upon the question of the insanity of appellant as raised in the record and discussed in the briefs. It is true that the opinion speaks as to the homi*403cide having been ‘ deliberately planned and executed/ but such deliberation is not inconsistent with a diseased condition of mind. Lunatics are sometimes deliberate and often cunning.” Counsel is correct in saying that we did not discuss the evidence bearing upon the question of appellant’s insanity, for we devoted our attention to the important and controlling questions in the case, so ably and vigorously presented by counsel, which questions we conceived to be the decisive ones, demanding express notice. We did not, however, overlook the evidence upon the question of the defendant’s mental condition — that was studied with the other evidence — but we thought when the original opinion was decided upon, anc[ we still think, that the question of the defendant’s mental condition was so peculiarly one of fact for the jury, that, under repeated decisions of this court, we could not interfere with the decision of the jury, and that it was unnecessary to expressly announce this conclusion. We have again read the evidence, and can see no reason to change our opinion. The question of the defendant’s mental condition was properly submitted to the jury, and as there is evidence satisfactorily sustaining their verdict we can not disturb it. Our duty is to ascertain whether the verdict is legally sustained by competent evidence, and we can not, under long settled rules, do otherwise-than sustain the finding of the jury. We agree with counsel that insane persons may sometimes act deliberately, but in this case there is evidence tending to show that the deliberate acts were those of a sane man, and we can not say that the jury did not do right in so regarding them.
Filed May 22, 1886.
Petition overruled.